UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JIM SHERIDAN,                                   §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §   CIVIL ACTION NO. 1:18-CV-300
                                                §
COMMISSIONER OF SOCIAL                          §
SECURITY ADMINISTRATION,                        §
                                                §
               Defendant.                       §

        ORDER OVERRULING OBJECTIONS AND ADOPTING REPORT AND
         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       The Plaintiff requests judicial review of a final decision of the Commissioner of Social

Security Administration with respect to his application for disability-based benefits. This matter

has been referred to the Honorable Keith F. Giblin, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to applicable laws and orders of this court. The magistrate

judge submitted a report recommending that the decision of the Commissioner be affirmed. The

court has considered the report and recommendation filed on August 30, 2019 (Doc. No. 14), and

the Plaintiff’s objections (Doc. No. 21). The court has conducted a de novo review of the

objections in relation to the pleadings and the applicable law. See Fed. R. Civ. P. 72(b). After

careful consideration, the court concludes that the Plaintiff’s objections are without merit.

Therefore, the court ACCEPTS the magistrate judge’s recommendation, OVERRULES the

Plaintiff’s objections, and AFFIRMS the Commissioner’s denial of benefits.

      Plaintiff objects to the magistrate judge’s determination that the ALJ properly considered
the Plaintiff’s impairments and the medial examiners’ opinions, and asserts that the ALJ substituted

his opinions as medical evidence, resulting in an erroneous residual functional capacity

determination. He further objects to the vocational expert’s testimony, the ALJ’s determination

that Plaintiff can return to his past relevant work, and asserts that the ALJ failed to establish the

existence of other work available in significant number which Plaintiff can perform.             The

magistrate judge correctly determined that substantial evidence supports the ALJ’s treatment of

Sheridan’s severe impairments and took into consideration the effect, or lack of effect, they had on

his residual functional capacity. The magistrate judge correctly examined the ALJ’s severity

standards, the treatment of the medical evidence, the testimony in the record, and the ALJ’s

determination that Plaintiff could return to his past relevant work.

       The court concludes that the magistrate judge correctly identified and discussed the points

of error argued by plaintiff and analyzed the points correctly. The magistrate judge properly

examined the entire record to determine that substantial evidence supports the administrative law

judge’s assessments and determinations and the Commissioner’s denial of benefits.

       Accordingly, all of the Plaintiffs objections are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.

         SIGNED at Beaumont, Texas, this 17th day of September, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
